





Separation and Termination Agreement
by and between
HFC Prestige International Operations Switzerland Sàrl    (hereinafter the
Company)
Chemin Louis-Hubert 1-3, 1213 Petit-Lancy (GE), Switzerland


and


Mr. Luc Volatier                        (hereinafter the Executive)
Bloemgracht 164
1015TT
Amsterdam
The Netherlands






(together the Parties)







--------------------------------------------------------------------------------





Whereas
A.
The Company and the Executive have entered into an employment agreement with
effect as of January 14, 2019 (the Employment Agreement), and a Confidentiality,
Non-Competition and Non-Solicitation Agreement with effect as of January 14,
2019 (the Restrictive Covenant Agreement), a copy of which is attached as Annex
1 hereto.

B.
On September 9, 2019, the Executive gave notice of termination to the Company
under Section 4 of the Employment Agreement and Section 11 of the Restrictive
Covenant Agreement.

C.
The Company and the Executive wish to settle amicably all aspects of the
employment relationship and the termination thereof, subject to the terms and
conditions set forth herein.

Now, therefore, the Parties hereto enter into the following agreement (the
Agreement):
1.
Termination

The Executive's employment with the Company shall terminate with effect as of
March 31, 2020 (the Termination Date). For the avoidance of any doubt, the
Termination Date shall not be subject to any deferment for whatever reason.
Until the Termination Date, subject to Articles 2 and 3, the Company shall pay
the Executive the salary of CHF 45'999.7 per month (gross) plus reimbursement of
expenses of monthly CHF 8'167.-, plus the Executive’s car allowance of CHF
1’900.- per month (gross), plus the Executive’s health insurance participation
payment of CHF 500.- per month (gross) .
2.
Release from Obligation to Work

The Executive is hereby released irrevocably from his obligation to work (i.e.,
placed on garden leave) with immediate effect as of the date of this Agreement
(the Release Date). In addition, the Executive shall execute the resignation
letter attached hereto as Annex 2, pursuant to which he shall resign as a member
of the board of directors of the Company effective as of the Release Date, and
the resignation letter attached hereto as Annex 3, pursuant to which he shall
resign as an executive officer of Coty, Inc. and its affiliates and from all
offices, committee positions and board positions, if any, then held with Coty,
Inc. or any of its affiliates, effective as of the Release Date, and the
Executive agrees to execute any and all additional reasonable documents
necessary to effectuate such resignations.
Notwithstanding the foregoing, the Executive shall remain available to the
Company to provide services as may be requested by the Company until the
Termination Date to allow for a smooth transition of his duties.
Subject to Article 3, the payments described in Article 1 shall be paid
regularly until the Termination Date, provided, however, that the Company may,
in its sole discretion, terminate the Executive’s employment with the Company
prior to the Termination Date with immediate effect, by electing to pay at that
time a lump sum in lieu of notice equal to the payments to which the Executive
would have been entitled to receive during the remainder of the notice period as
per Article 1 above.





--------------------------------------------------------------------------------





3.
Commencement of New Work

Until the Termination Date, the Executive may only accept a new employment or
perform any other professional activity after having obtained the prior written
consent of the Company, and in all cases, subject to the Executive’s continued
compliance with Articles 2, 3 and 8 of this Agreement.
If (i) the Executive starts a new employment (in compliance with this Article 3)
or (ii) if the Company elects to pay the all or the remaining payments described
in Article 1 in a lump sum in lieu of notice (in compliance with Article 2),
then, in either case, (a) the Termination Date shall automatically be moved to
the last business day prior to such date of new employment or payment in lump
sum, as applicable (the New Termination Date), (b) the employment with the
Company is terminated with effect as per the New Termination Date, and (c) the
term "Termination Date" as used in this Agreement means "New Termination Date".
In addition, if the Executive starts a new employment (in compliance with this
Article 3), the Company's obligation to make the payments described in Article 1
of this Agreement shall cease as of the New Termination Date, and the Company
shall be entitled to reclaim any overpayment made to the Executive under Article
1 of this Agreement. The Executive is obliged to inform the Company in writing
and without delay about the start of any such new employment.
For the avoidance of doubt, if the Executive starts a new employment before the
Termination Date, in each case, in compliance with this Article 3, the Executive
shall continue to be eligible to receive the payments and benefits described in
Articles 4, 5, 7, 11, and 12 in accordance with their terms.
4.
Entitlement to Vacation and Overtime

At the same time that the Company pays the Lump Sum, the Company shall pay the
Executive an additional amount in respect of the Executive’s accrued but unpaid
time off ("heures supplémentaires" and "travail supplémentaire") as of the
Release Date. The Executive shall have no further rights to accrue or use any
such time off other than as set forth in the preceding sentence.
5.
Lump Sum Payment

In consideration of the Executive executing and performing this Agreement
(including, without limitation, the Executive’s continued compliance with
Articles 2, 3, and 8 of this Agreement) and in full discharge of any claims and
rights of the Executive arising out of or in connection with the Employment
Agreement and its termination, whether actual or potential, whether present or
future, the Company will pay to the Executive, in addition to the payments
described in Article 1, the lump sum of U.S. $800,000 gross (the Lump Sum). The
payment of the Lump Sum is made without acknowledgement of any legal obligation
of the Company.
6.
Payment Terms

The payment of the Lump Sum shall be made to the bank account of the Executive
to which the regular salary payments have been made within 10 days after
delivery to the Company of a waiver and release in the form attached hereto as
Annex 4 validly executed by the Executive. The Executive shall execute





--------------------------------------------------------------------------------





and deliver such waiver and release not earlier than one (1) month and one
(1) day and not later than three (3) months after the Termination Date.
For the avoidance of doubt, in the event the Executive breaches Articles 2, 3 or
8 of this Agreement, the Company’s obligation under this Article 6 shall cease
as of the date of such breach, and the Company shall be entitled to reclaim any
amounts paid to the Executive under this Article 6.
From all payments under this Agreement all applicable deductions will be made,
i.e., deductions for social security (including pension funds) and tax, if any,
as per the applicable laws and the applicable regulations of the Company.
7.
Annual Performance Plan and Equity & Long Term Incentive Plan

For the avoidance of doubt, for purposes of each of (i) the Amended and Restated
Coty Inc. Annual Performance Plan (as of February 1, 2017) (the APP) and any
awards granted to the Executive thereunder, (ii) the Amended and Restated Coty
Inc. Equity and Long-Term Incentive Plan (as amended and restated on February 1,
2017) (the ELTIP) and the restricted share units granted thereunder to the
Executive pursuant to the Restricted Stock Unit Award Terms and Conditions dated
as of February 15, 2019, and (iii) the Elite Subscription and Stock Option
Agreement, dated as of February 15, 2019, by and between the Executive and Coty
Inc. (the Elite Subscription Agreement), the termination of Executive’s
employment under this Agreement shall be treated as a termination other than by
reason of Retirement, Disability or death (as such capitalized terms are defined
in the applicable plan and/or award agreement).
Accordingly, each of the Executive’s award under the APP with respect to the
Company fiscal year ending June 30, 2020, the restricted stock units granted
under the ELTIP pursuant to the Restricted Stock Unit Award Terms and Conditions
dated as of February 15, 2019, and the options granted under the ELTIP pursuant
to the Elite Subscription Agreement, in each case, shall be forfeited without
consideration as of the Termination Date. Notwithstanding anything to the
contrary contained in the APP, the Executive’s award under the APP with respect
to the Company fiscal year ending June 30, 2019 (in an amount of CHF 54’500
(gross)), shall be paid to the Executive in full at such time as is paid to
other executives of the Company.
8.
Confidentiality and Restrictive Covenants

The terms and conditions of the Restrictive Covenant Agreement are incorporated
by reference and made part of this Agreement as if fully set forth herein.
The Executive acknowledges and agrees that the consideration he is receiving
under this Agreement, including the Lump Sum payment set forth in Article 5,
fully support the obligations set forth in the Restrictive Covenant Agreement,
and, provided that he is paid the amount set forth in Article 5 of this
Agreement, he will not be entitled to any further payments under Section 7(b) of
the Restrictive Covenant Agreement.





--------------------------------------------------------------------------------





9.
Non-disparagement

The Executive agrees that he has not and shall not make any public statements,
statements to the press, statements to present or former employees of the
Company, or to any individual or entity with whom, or with which, the Company
has a business relationship, whether verbally or in writing, which are
disparaging of the Company, its directors, officers, or shareholders. The
Executive further confirms that he will not share or make public or publish in
any media or form any details of his professional life at the Company in his
various roles.
The Company agrees that it shall instruct in writing the members of the
executive committee and the board of directors of Coty, Inc. to not make any
derogatory, defaming or slanderous comments or statements about the Executive.
Nothing in this Article 9 shall prevent any statements as a consequence of any
regulatory or legal obligation or any legal or other court proceedings as
required.
The parties agree that the public disclosure of the Executive’s separation from
the Company will be correctly described as a retirement from Coty noting the
Executive’s age in the disclosure.
10.
Return of Property

The Executive agrees to return to the Company no later than on the Termination
Date (or such date as earlier requested by the Company) all property of the
Company and any work materials or products or other data with regard to the
Company and any affiliate company (irrespective of their form of
materialization) which the Executive received or prepared or helped prepare in
connection with his employment with the Company or that otherwise came into his
possession or control. This includes, but is not limited to, all computer files
and other information containing confidential information, and all mailing
lists, reports, correspondence, contracts, memoranda, records and other files,
computer hardware, software, mobile phones, credit cards, door and file keys,
computer access codes or mobile data carriers and instructional manuals.
The Executive further agrees that he will not make or retain any copies,
duplicates, reproductions or excerpts of such data or furnish such data to any
third party. The Executive agrees to irrevocably delete such data from any
private data carrier at the latest on Termination Date (or such date as earlier
requested by the Company).
11.
Relocation Expenses; Tax Assistance; Attorneys’ Fees

The Company hereby waives its right to seek reimbursement of the Executive’s
relocation allowance under Section 2 of the Employment Agreement. Executive
acknowledges and agrees that the Company shall not be obligated or responsible,
under Section 4 of the Employment Agreement or otherwise, for any cost
associated with the Executive’s (or his family’s) relocation to the Executive’s
home country.





--------------------------------------------------------------------------------





The Company hereby agrees to provide the Executive with tax assistance for the
Executive’s tax declarations in Switzerland for the 2019, 2020, and 2021 tax
years in accordance with Article 2 of the Employment Agreement, notwithstanding
the Executive’s termination of employment with the Company.
The Company shall reimburse the Executive for reasonable attorneys’ fees
incurred in negotiating this Agreement, up to a maximum of U.S. $15,000, upon
submission of appropriate documentation from Executive.
12.
Repurchase of Common Stock

The Executive will sell, transfer, deliver and assign to Coty, Inc. (Coty), and
Coty shall purchase from the Executive, all of the Executive’s right, title and
interest in and to 453’488 shares of Coty common stock (the Shares), which
represent all of the shares of Coty common stock held by the Executive as of the
date of this Agreement, free and clear of all security interests, claims, liens,
pledges, options, encumbrances, charges, agreements, voting trusts, proxies and
other arrangements or restrictions whatsoever, other than those arising under
applicable securities laws. The Executive acknowledges that following the
closing of such purchase and sale, other than the right to receive the Purchase
Price in an amount specified below, the Executive shall have no rights with
respect to the Shares. The per Share purchase price shall be the closing price
per share of Coty common stock as of the close of regular trading on September
6, 2019 as reported on the New York Stock Exchange (the Purchase Price) and
shall be payable in immediately available funds to an account designated by the
Executive.  The closing of such transactions shall occur on a date mutually
agreed to by the parties which shall be no earlier than September 10, 2019, and
no later than September 13, 2019.   The Executive and Coty shall execute and
deliver all documents, and take all appropriate actions, reasonably necessary to
effect the transfer and repurchase contemplated by this Agreement, including any
necessary stock powers.
13.
Assistance

The Executive hereby agrees that he also after leaving the Company will use his
best endeavors to reasonably cooperate with the Company and its respective
counsel and assistants in connection with any governmental or regulatory
investigation and any regulatory or judicial administrative proceeding,
arbitration or litigation relating to any material matter (as reasonably
determined by the Company) that occurred during his employment. The Company
shall reimburse the Executive for any reasonable out-of-pocket expenses
(including attorneys’ fees) incurred in connection with any such assistance
requested by the Company or its counsel or assistants.
14.
Certificate

The Company undertakes to deliver to the Executive a work certificate within 30
days of the Termination Date.





--------------------------------------------------------------------------------





15.
Personal data

The Executive confirms that upon his departure, he was given ample opportunity
to delete any personal documents, data and e-mails and, if necessary, take them
with him. The Executive agrees and acknowledges that the Company may freely
dispose of any remaining documents, data and emails, even if they include
private documents, data or e-mails. The Company is under no obligation to keep
them or to draw the Executive's attention to them.
The Company is entitled to block the Executive's email address at the Company at
the Termination Date so that no further emails are received, and to inform the
persons sending emails to this address with a standard text regarding the
Executive's departure.
16.
Release

In consideration of the covenants undertaken by the Company in this Agreement,
and except for (x) those obligations created by, arising out of or referred to
in this Agreement, (y) the Executive’s rights to indemnification or advancement
of expenses in accordance with the Company’s governing documents or any
applicable directors’ and officers’ insurance policy covering the Executive, and
(z) claims that may not be released under applicable law, the Executive
irrevocably and unconditionally, knowingly and voluntarily releases, acquits and
forever discharges the Company and any present or former parent corporation,
affiliates, subsidiaries, divisions, joint ventures, insurers, attorneys, plan
administrators, successors and assigns and the current and former employees,
officers, directors, representatives and agents thereof, as well as all
otherwise affiliated or related entities or persons (collectively, the Released
Parties) of and from any and all claims, suits, liabilities, and grievances,
known and unknown he has or may have against the Released Parties arising out of
or in connection with his employment relationship with the Company or any
affiliate company, including as to the purchase, ownership, and sale of the
Shares (other than, for the avoidance of doubt, the Executive’s right to receive
the Purchase Price).
17.
Insurance

The Executive is hereby explicitly informed that the mandatory accident
insurance coverage provided by the Company will cease thirty-one (31) days after
the Termination Date and that after this period he has to provide his own
accident insurance. Within thirty-one (31) days of the Termination Date, the
Executive may, at his own expense, request an extension of such coverage for a
maximum of six (6) months after the Termination Date. In any event, the
Executive must inform his health insurance company about the termination of his
employment, unless he has already entered into a new employment.
If applicable, within three (3) months after the Termination Date, the Executive
may, at his own expense, request to pass over from the Company's collective
daily sickness benefits insurance into an individual insurance.





--------------------------------------------------------------------------------





18.
Written Form

This Agreement may only be modified or amended by a document signed by the
Parties, whereby an exchange of signed letters is sufficient.
19.
Severability Clause

If any provision of this Agreement be or become invalid or void, the validity of
the remaining provisions shall not be affected. In case of invalidity or
revocation of a provision of this Agreement the provision is to be replaced by
an effective one which comes closest to the economic purpose of the invalid
provision. The same shall apply in cases where a gap becomes apparent.
20.
Governing Law | Jurisdiction

This Agreement shall be governed by and construed in accordance with the
sub-stantive laws of Switzerland.
The court at the domicile or registered office of the defendant or where the
Executive normally carries out his work has jurisdiction to decide any dispute,
claim or controversy arising under, out of or in connection with or related to
this Agreement.
This Agreement has been executed in 2 (two) originals.
[Signature Page Follows]





--------------------------------------------------------------------------------







Place | date: Geneva, September 9, 2019
For the Company
 
/s/ Herminie Monmignaut Simonetta
/s/ Radi Nabulsi
Name: Herminie Monmignaut Simonetta
Title: SVP General Counsel PB & Europe
Name: Radi Nabulsi
Title: VP Legal PB









Place | date: Amsterdam, September 6, 2019
The Executive
 
/s/ Luc Volatier
 
Mr. Luc Volatier
 








